I respectfully dissent.  The majority concedes that Causey was not given his Miranda rights but was in custody when he said to Agent Boyd, "You've got me arrested but the case isn't to court yet and you have no witnesses."  The majority errs when it determines that this statement was neither prompted by interrogation nor inculpatory in nature.
Agent Boyd admitted that he knew Causey's identity while he questioned him. His repeated questioning, therefore, was not simply to elicit responses for routine booking purposes, as the majority holds, but to try to break down Causey psychologically until he answered truthfully. As Boyd stated in his deposition,
 I continued to ask him until I was satisfied that he was giving me the right information.  As you mentioned, he had given me bogus information repeatedly that day.  I continued to ask him background information about himself until he convinced me that he was telling the truth, when he gave me his true name, his true date of birth, and finally figured out which was his true Social Security number.  In the process of asking those questions I told him, "By the way, did you know that I arrested his — I arrested your son?"  And he was, I think, a little taken aback about that, and at that point he volunteered further information. * * * I told him, "I arrested your son," because I thought it would be an interesting thing to say to a man I just arrested for murder. * * * I thought he would find it ironic.  [Emphasis added.]
The highlighted portions make clear that Boyd was engaged in a process of interrogation, not routine questioning.  The mention of his arrest of Causey's son — because Boyd thought Causey would find it "ironic" — is certainly not the type of statement made by police officers "normally incident to arrest and custody."  Rhode Island v. Innis
(1980), 446 U.S. 291, 301, 100 S.Ct. 1682, 1689-1690. The majority concedes this point by recognizing that Boyd's statement deviated from the other questions he asked. *Page 715 
I disagree, further, with the majority's statement that Causey's questioning, under the circumstances, did not involve a measure of compulsion. What greater measure of compulsion would there be than Causey being hauled out of a residence by an FBI SWAT team and police officers, ordered to lie on the ground, handcuffed, and questioned without receiving Miranda warnings? The situation is not remotely comparable toState v. Tucker (1998), Ohio St.3d 431, 692 N.E.2d 171, relied on by the trial court, where a defendant made incriminating statements to a corrections officer in a county jail.
As an FBI agent with 29 years of service, Agent Boyd presumably knew that what he said was reasonably likely to induce an incriminating response from Causey. See State v. Knuckles (1992), 65 Ohio St.3d 494,605 N.E.2d 54, paragraph two of the syllabus; State v. Tucker, at 436,692 N.E.2d at 175. His testimony was palpable evidence that he was tweaking Causey, trying to goad him into further dialogue. The technique was "interrogation" by any definition. The statement about Causey's son was not only likely to prompt an incriminating response from Causey, but intended for that purpose.
Finally, I disagree with the majority's conclusion that Causey's response to Agent Boyd was ambiguous and not prejudicial. Causey's response was certainly not a denial of the crimes. Short of a complete confession, what can be more incriminating than a suspect's defiant statement to the arresting officer that the police cannot produce witnesses to prove his guilt?
The United States Supreme Court recently held, "Miranda has become embedded in routine police practice to the point where warnings have become part of our natural culture." Dickerson v. United States (2000),530 U.S. 428, 443, 120 S.Ct. 2326, 2336. In my opinion, the majority's decision ignores the very purpose of Miranda warnings, which might always be given before any custodial interrogation takes place. The consequence of not adhering to this requirement allows, as it does in this case, the government to rely upon the inherently coercive nature of police custody and the techniques of interrogation to extract incriminating statements from suspects unadvised of their right to remain silent. *Page 716